 

EXHIBIT 10.1

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (“Agreement”) is made and entered into as of
August 26, 2013 (“Execution Date”), by and between PositiveID Corporation, a
Delaware corporation (“Company”), and Ironridge Global IV, Ltd., a British
Virgin Islands business company (“Purchaser”).

 

Recitals

 

A.     The parties desire that, upon the terms and subject to the conditions
herein, Purchaser will purchase shares of the Company’s convertible, redeemable
Series F Preferred Stock of Company in exchange for immediate payment of
$300,000.00 in cash; and

 

B.     The offer and sale of the Shares provided for herein are being made
pursuant to exemptions from registration under Section 4(2) of the Act as a
transaction by an issuer not involving any public offering, and a private
placement of restricted securities pursuant to Rule 506 of Regulation D
promulgated under the Act.

 

Agreement

 

In consideration of the foregoing, the receipt and adequacy of which are hereby
acknowledged, Company and Purchaser agree as follows:

 

I.     Definitions. In addition to the terms defined elsewhere in this Agreement
and the Transaction Documents, capitalized terms that are not otherwise defined
herein have the meanings set forth in the Glossary of Defined Terms attached as
Exhibit 1, incorporated herein by reference.

 

II.     Purchase and Sale.

 

A.     Agreement to Purchase. Subject to the terms and conditions herein and the
satisfaction of the conditions to each Closing set forth in this Section II:

 

1.     Preferred Shares. Company hereby sells to Purchaser for the aggregate sum
of $300,000.00 (“Purchase Amount”), and Purchaser hereby purchases from the
Company, Four Hundred Fifty (450) Preferred Shares (the “Purchased Shares”), at
a price of $1,000.00 per Preferred Share, with a one-third original issue
discount. Upon receipt of the Purchase Amount in cash by wire transfer of
immediately available funds, Company will deliver the Preferred Shares to
Purchaser by reputable overnight courier immediately upon receipt of funds.

 

2.     Commitment Fee. Company will issue to the Purchaser on the Execution Date
One Hundred (100) Preferred Shares as a commitment fee (“Commitment Shares”).

 

3.     Documentation Fee. Company will issue to the Purchaser on the Execution
Date Fifty (50) Preferred Shares as a documentation fee (“Documentation
Shares”).

 

B.     Buy Back Option. Company may at any time buy back from Purchaser any or
all outstanding Shares then held by Purchaser by paying to Purchaser, in cash by
wire transfer of immediately available funds, an amount equal to the Series F
Liquidation Value, as defined in the Certificate of Designation, for such
Preferred Shares. Upon receipt of payment, Purchaser will deliver certificates
for the Preferred Shares to Company by reputable overnight courier for
cancellation.

 

 
1

--------------------------------------------------------------------------------

 

 

 

C.     Conditions to Closing. As a condition precedent to the Closing, all of
the following conditions will have been satisfied:

 

a.     The following documents will have been delivered to Purchaser:

 

i.     This Agreement, executed by Company;

 

ii.     The Registration Rights Agreement, executed by the Company in the form
attached hereto as Exhibit 2;

 

iii.     A Secretary’s Certificate in the form attached hereto as Exhibit 3,
certifying as to and attaching copies of: (1) the resolutions of Company’s board
of directors authorizing this Agreement and the Transaction Documents, and the
transactions contemplated hereby and thereby, (2) Company’s current Certificate
of Incorporation, and (3) Company’s current Bylaws;

 

iv.     Executed Transfer Agent Instructions, in the form attached hereto as
Exhibit 4; and

 

v.     The Opinion executed by Company’s counsel in the form attached hereto as
Exhibit 5;

 

b.     The representations and warranties of Company in this Agreement will be
true and correct in all material respects and Company will have delivered an
Officer’s Closing Certificate to such effect to Purchaser, signed by an officer
of Company;

 

c.     The Common Stock will be listed for and currently trading on the Trading
Market, and there is no notice of any suspension or delisting with respect the
trading of the shares of Common Stock on such Trading Market;

 

d.     There is not then in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated in this Agreement or any other
Transaction Document, or requiring any consent or approval which will not have
been obtained, nor is there any pending or threatened proceeding or
investigation which may have the effect of prohibiting or adversely affecting
any of the transactions contemplated by this Agreement; no statute, rule,
regulation, executive order, decree, ruling or injunction will have been
enacted, entered, promulgated or adopted by any court or governmental authority
of competent jurisdiction that prohibits the transactions contemplated by this
Agreement, and no actions, suits or proceedings will be in progress, pending or,
to Company’s knowledge threatened, by any person, other than Purchaser or any
Affiliate of Purchaser, that seek to enjoin or prohibit the transactions
contemplated by this Agreement; and

 

e.     Company has a sufficient number of duly authorized shares of Common Stock
reserved for issuance in such amount as may be required to fulfill its
obligations pursuant to the Transaction Documents, including without limitation
all Common Shares issuable upon conversion of the Preferred Shares.

 

 
2

--------------------------------------------------------------------------------

 

 

 

D.     Closing Deliveries. Subject to such delivery and the satisfaction of the
conditions set forth above, at or before the Closing, all of the following will
occur:

 

a.     Purchaser will pay the Purchase Amount to Company, by wire transfer of
immediately available funds to an account designated in writing by Company;

 

b.     Company will deliver to Purchaser an executed version of the Registration
Rights Agreement;

 

c.     Company will deliver to Purchaser original certificates representing 600
Preferred Shares in the name designated by Purchaser; and

 

d.     Company will deliver to Purchaser an Opinion and Officer’s Closing
Certificate.

 

III.     Representations and Warranties.

 

A.     Representations Regarding Transaction. Except as set forth under the
corresponding section of the Disclosure Schedules, if any, which will be deemed
a part hereof and which will not contain any material non-public information,
Company hereby represents and warrants to, and as applicable covenants with,
Purchaser as of each Closing:

 

1.     Organization and Qualification. Each of Company and each Subsidiary is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, as applicable, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither Company nor any Subsidiary is in violation or default of any
of the provisions of its respective certificate or articles of incorporation,
bylaws or other organizational or charter documents. Each of Company and each
Subsidiary is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in a
Material Adverse Effect and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

2.     Authorization; Enforcement. Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and otherwise to carry out its obligations
hereunder or thereunder. The execution and delivery of each of the Transaction
Documents by Company and the consummation by it of the transactions contemplated
hereby or thereby have been duly authorized by all necessary action on the part
of Company and no further consent or action is required by Company other than
the filing of the Certificate of Designations. Each of the Transaction Documents
has been, or upon delivery will be, duly executed by Company and, when delivered
in accordance with the terms hereof, will constitute the valid and binding
obligation of Company, enforceable against Company in accordance with its terms,
except (a) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (b) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (c) insofar as indemnification and contribution
provisions may be limited by applicable law. Neither Company nor any Subsidiary
is in violation of any of the provisions of its respective certificate or
articles of incorporation, by-laws or other organizational or charter documents.

 

 
3

--------------------------------------------------------------------------------

 

 

 

3.     No Conflicts. The execution, delivery and performance of the Transaction
Documents by Company, the issuance and sale of the Shares and the consummation
by Company of the other transactions contemplated thereby do not and will not
(a) conflict with or violate any provision of Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, (b) conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, result in
the creation of any Lien upon any of the properties or assets of Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which Company or any
Subsidiary is a party or by which any property or asset of Company or any
Subsidiary is bound or affected, (c) conflict with or result in a violation of
any material law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of Company or a Subsidiary is
bound or affected, or (d) conflict with or violate the terms of any material
agreement by which Company or any Subsidiary is bound or to which any property
or asset of Company or any Subsidiary is bound or affected; except in the case
of each of clauses (b), (c) and (d), such as could not have or reasonably be
expected to result in a Material Adverse Effect.

 

4.     Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of Company, threatened
against or affecting Company, any Subsidiary or any of their respective
properties before or by any court, arbitrator, governmental or administrative
agency or regulatory authority (federal, state, county, local or foreign)
(collectively, an “Action”), which could adversely affect or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Shares. The Commission has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by Company or any
Subsidiary under the Exchange Act or the Act.

 

5.     Filings, Consents and Approvals. Neither Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by Company of the Transaction Documents,
other than the filing of the Certificate of Designations and required federal
and state securities filings and such filings and approvals as are required to
be made or obtained under the applicable Trading Market rules in connection with
the transactions contemplated hereby, each of which has been, or if not yet
required to be filed will be, timely filed.

 

6.     Issuance of Shares. The Shares are duly authorized and, when issued and
paid for in accordance with the applicable Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens.
Company has reserved from its duly authorized capital stock a number of shares
of Common Stock for issuance of the Shares at least equal to the number of
Shares which could be issued pursuant to the terms of the Transaction Documents.

 

7.     Disclosure; Non-Public Information. Except with respect to the
information that will be, and to the extent that it actually is timely publicly
disclosed by Company pursuant to Section II.C.1, and notwithstanding any other
provision in this Agreement or the other Transaction Documents, neither Company
nor any other Person acting on its behalf has provided Purchaser or its agents
or counsel with any information that constitutes or might constitute material,
non-public information, including without limitation this Agreement and the
Exhibits and Disclosure Schedules hereto. No information contained in the
Disclosure Schedules constitutes material non-public information. There is no
adverse material information regarding Company that has not been publicly
disclosed prior to the Execution Date. Company understands and confirms that
Purchaser will rely on the foregoing representations and covenants in effecting
transactions in securities of Company. All disclosure provided to Purchaser
regarding Company, its business and the transactions contemplated hereby,
including the Disclosure Schedules to this Agreement, furnished by or on behalf
of Company with respect to the representations and warranties made herein are
true and correct in all material respects and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.

 

 
4

--------------------------------------------------------------------------------

 

 

 

8.     No Integrated Offering,   Neither Company, nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Shares to be
integrated with prior offerings by Company that cause a violation of the Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of the Trading Market.

 

9.     Financial Condition. Management believes that based on the financial
condition of Company as of the date of the Closing: (a) the fair saleable market
value of Company’s assets exceeds the amount that will be required to be paid on
or in respect of Company’s existing debts and other liabilities (including known
contingent liabilities) as they mature; (b) Company’s assets do not constitute
unreasonably small capital to carry on its business for the current fiscal year
as now conducted and as proposed to be conducted including its capital needs
taking into account the particular capital requirements of the business
conducted by Company, and projected capital requirements and capital
availability thereof; and (c) the current cash flow of Company, together with
the proceeds Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its debt when such amounts are required
to be paid. Company does not intend to incur debts beyond its ability to pay
such debts as they mature, taking into account the timing and amounts of cash to
be payable on or in respect of its debt. Company has no knowledge of any facts
or circumstances, which lead it to believe that it will file for reorganization
or liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from the date of the Closing. The Public Reports set forth as of
the dates thereof all outstanding secured and unsecured Indebtedness of Company
or any Subsidiary, or for which Company or any Subsidiary has commitments.
Neither Company nor any Subsidiary is in default with respect to any
Indebtedness

 

10.     Section 5 Compliance. No representation or warranty or other statement
made by Company in the Transaction Documents contains any untrue statement or
omits to state a material fact necessary to make any of them, in light of the
circumstances in which it was made, not misleading. Company is not aware of any
facts or circumstances that would cause the transactions contemplated by the
Transaction Documents, when consummated, to violate Section 5 of the Act or
other federal or state securities laws or regulations.

 

 
5

--------------------------------------------------------------------------------

 

 

 

11.     Investment Company. Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Shares, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. Company will conduct its business in a manner
so that it will not become subject to the Investment Company Act.

 

B.     Representations Regarding Company. Except as set forth in any current or
future Public Reports or under the corresponding section of the Disclosure
Schedules, if any, which will be deemed a part hereof and which will not contain
any material non-public information, Company hereby represents and warrants to,
and as applicable covenants with, Purchaser as of each Closing:

 

1.     Capitalization. The capitalization of Company is as described in
Company’s most recently filed Public Report and Company has not issued any
capital stock since such filing, except in the ordinary course of business and
pursuant to financing transactions disclosed in the Company’s Quarterly Report
on Form 10-Q, for the quarter ended June 30, 2013. No Person has any right of
first refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents which
has not been waived or satisfied. Except as a result of the purchase and sale of
the Shares, there are no outstanding options, warrants, script rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exchangeable for, or
giving any Person any right to subscribe for or acquire, any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which
Company or any Subsidiary is or may become bound to issue additional shares of
Common Stock or securities convertible into or exercisable for shares of Common
Stock. The issuance and sale of the Shares will not obligate Company to issue
shares of Common Stock or other securities to any Person, other than Purchaser,
and will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange, or reset price under such securities. All of the
outstanding shares of capital stock of Company are validly issued, fully paid
and nonassessable, have been issued in material compliance with all federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. No further approval or authorization of any stockholder,
the Board of Directors of Company or others is required for the issuance and
sale of the Shares. There are no stockholders agreements, voting agreements or
other similar agreements with respect to Company’s capital stock to which
Company is a party or, to the knowledge of Company, between or among any of
Company’s stockholders.

 

2.     Subsidiaries. All of the direct and indirect subsidiaries of Company are
set forth in the corresponding section of the Disclosure Schedules. Company
owns, directly or indirectly, all of the capital stock or other equity interests
of each Subsidiary, and all of such directly or indirectly owned capital stock
or other equity interests are owned free and clear of any Liens. All the issued
and outstanding shares of capital stock of each Subsidiary are duly authorized,
validly issued, fully paid, non-assessable and free of preemptive and similar
rights to subscribe for or purchase securities.

 

3.     Public Reports; Financial Statements. Company has filed all required
Public Reports for the one year preceding the Execution Date. As of their
respective dates or as subsequently amended, the Public Reports complied in all
material respects with the requirements of the Act and the Exchange Act and the
rules and regulations of the Commission promulgated thereunder, as applicable,
and none of the Public Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of Company included in the Public Reports, as amended, comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with GAAP,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of Company and its consolidated subsidiaries as of and for
the dates thereof and the results of operations and cash flows for the periods
then ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.

 

 
6

--------------------------------------------------------------------------------

 

 

 

4.     Material Changes. Since the date of the latest audited financial
statements included within the Public Reports, except as specifically disclosed
in the Public Reports, (a) there has been no event, occurrence or development
that has had, or that could reasonably be expected to result in, a Material
Adverse Effect, (b) Company has not incurred any liabilities (contingent or
otherwise) other than (i) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice, and (ii) liabilities
not required to be reflected in Company’s financial statements pursuant to GAAP
or required to be disclosed in filings made with the Commission, (c) Company has
not altered its method of accounting, (d) Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock, and (e) Company has not issued any equity securities to any
officer, director or Affiliate, except pursuant to existing Company equity
incentive plans. Company does not have pending before the Commission any request
for confidential treatment of information.

 

5.     Litigation. There is no Action which could reasonably be expected to
result in a Material Adverse Effect. Neither Company nor any Subsidiary, nor to
the knowledge of Company any director or officer thereof, is or has been the
subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the knowledge of Company, there is not pending or
contemplated, any investigation by the Commission involving Company or any
current or former director or officer of Company.

 

6.     Labor Relations. No material labor dispute exists or, to the knowledge of
Company, is imminent with respect to any of the employees of Company, which
could reasonably be expected to result in a Material Adverse Effect.

 

7.     Compliance. Neither Company nor any Subsidiary (a) is in material default
under or in material violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
Company or any Subsidiary under), nor has Company or any Subsidiary received
notice of a claim that it is in material default under or that it is in material
violation of, any indenture, loan or credit agreement or any other similar
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(b) is in violation of any order of any court, arbitrator or governmental body,
or (c) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business except in each case as could not have
a Material Adverse Effect.

 

8.     Regulatory Permits. Company and each Subsidiary possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the Public Reports, except where the failure to possess such
permits could not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect (“Material Permits”), and
neither Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any Material Permit.

 

 
7

--------------------------------------------------------------------------------

 

 

 

9.     Title to Assets. Company and each Subsidiary have good and marketable
title in fee simple to all real property owned by them that is material to the
business of Company and each Subsidiary and good and marketable title in all
personal property owned by them that is material to the business of Company and
each Subsidiary, in each case free and clear of all Liens, except for Liens that
do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by Company
and each Subsidiary and Liens for the payment of federal, state or other taxes,
the payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by Company and each Subsidiary are held
by them under valid, subsisting and enforceable leases of which Company and each
Subsidiary are in compliance.

 

10.     Patents and Trademarks. Company and each Subsidiary have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, copyrights, licenses and other similar rights that
are necessary or material for use in connection with their respective businesses
as described in the Public Reports and which the failure to so have could have a
Material Adverse Effect (collectively, “Intellectual Property Rights”). Neither
Company nor any Subsidiary has received a written notice that the Intellectual
Property Rights used by Company or any Subsidiary violates or infringes upon the
rights of any Person. To the knowledge of Company, all such Intellectual
Property Rights are enforceable and there is no existing infringement by another
Person of any of the Intellectual Property Rights of Company or each Subsidiary.

 

11.     Insurance. Company and each Subsidiary are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which Company and each
Subsidiary are engaged, including but not limited to directors and officers
insurance coverage at least equal to the Purchase Amount. To Company’s
knowledge, such insurance contracts and policies are accurate and complete in
all material respects. Neither Company nor any Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business without a significant increase in
cost.

 

12.     Transactions With Affiliates and Employees. Except as set forth in the
Public Reports, none of the officers or directors of Company and, to the
knowledge of Company, none of the employees of Company is presently a party to
any transaction with Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than (i) for payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of Company and (iii) for other employee benefits, including stock option
agreements under any equity incentive plan of Company.

 

13.     Sarbanes-Oxley; Internal Accounting Controls. Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002, which are
applicable to it as of the date of the Closing. Company presented in its most
recently filed periodic report under the Exchange Act the conclusions of the
certifying officers about the effectiveness of Company’s disclosure controls and
procedures based on their evaluations as of the evaluation date. Since such
date, there have been no significant changes in Company’s internal accounting
controls or its disclosure controls and procedures or, to Company’s knowledge,
in other factors that could materially affect Company’s internal accounting
controls or its disclosure controls and procedures.

 

 
8

--------------------------------------------------------------------------------

 

 

 

14.     Certain Fees. No brokerage or finder’s fees or commissions are or will
be payable by Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement. Purchaser will have no obligation
with respect to any fees or with respect to any claims made by or on behalf of
other Persons for fees of a type contemplated in this section that may be due in
connection with the transactions contemplated by this Agreement or the other
Transaction Documents.

 

15.     Registration Rights. No Person has any right to cause Company to effect
the registration under the Act of any securities of Company.

 

16.     Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12 of the Exchange Act, and Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
Company received any notification that the Commission is contemplating
terminating such registration. Company has not, in the 12 months preceding the
Execution Date, received notice from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements.

 

17.     Application of Takeover Protections. Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti takeover provision
under Company’s Certificate of Incorporation (or similar charter documents) or
the laws of its state of incorporation that is or could become applicable to
Purchaser as a result of Purchaser and Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation Company’s issuance of the Shares and Purchaser’s ownership of the
Shares.

 

18.     Tax Status. Company and each of its Subsidiaries has made or filed all
federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that Company and each of its Subsidiaries has set aside on
its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of
Company know of no basis for any such claim. Company has not executed a waiver
with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, statute or local tax. None of Company’s tax
returns is presently being audited by any taxing authority.

 

 
9

--------------------------------------------------------------------------------

 

 

 

19.     Foreign Corrupt Practices. Neither Company, nor to the knowledge of
Company, any agent or other person acting on behalf of Company, has (a) directly
or indirectly, used any corrupt funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (b) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (c) failed to disclose fully any
contribution made by Company, or made by any person acting on its behalf of
which Company is aware, which is in violation of law, or (d) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.

 

20.     Accountants. Company’s accountants are set forth in the Public Reports
and such accountants are an independent registered public accounting firm as
required by the Act.

 

21.     No Disagreements with Accountants or Lawyers. There are no material
disagreements presently existing, or reasonably anticipated by Company to arise,
between Company and the accountants or lawyers formerly or presently employed by
Company.

 

22.     No General Solicitation. Company has not filed any registration
statements with the Commission regarding the Shares, and has not published any
advertisement, article, notice or other communication regarding the Shares in
any newspaper, magazine or similar media or broadcast over television or radio
or presented at any seminar or any other general solicitation or general
advertisement regarding the Shares. Company had a substantive, pre-existing
relationship with Purchaser prior to the Execution Date.

 

23.     Acknowledgments Regarding Purchaser. Company’s decision to enter into
this Agreement has been based solely on the independent evaluation of Company
and its representatives, and Company acknowledges and agrees that:

 

a.     Purchaser is acting solely in the capacity of arm’s length purchaser with
respect to this Agreement and the transactions contemplated hereby;

 

b.     Purchaser does not make or has not made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in Section IV.C below; and

 

c.     Purchaser is not acting as a financial advisor or fiduciary of Company,
or in any similar capacity, with respect to this Agreement and the transactions
contemplated hereby and any statement made by Purchaser or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is not advice or a recommendation and is merely incidental
to Purchaser’s purchase of the Shares.

 

C.     Representations and Warranties of Purchaser. Purchaser hereby represents
and warrants as of each Closing as follows:

 

1.     Organization; Authority. Purchaser is an entity validly existing and in
good standing under the laws of the jurisdiction of its organization with full
right, company power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents and otherwise to carry
out its obligations thereunder. The execution, delivery and performance by
Purchaser of the transactions contemplated by this Agreement have been duly
authorized by all necessary company or similar action on the part of Purchaser.
Each Transaction Document, to which it is a party has been, or will be, duly
executed by Purchaser, and when delivered by Purchaser in accordance with the
terms hereof, will constitute the valid and legally binding obligation of
Purchaser, enforceable against it in accordance with its terms, except (a) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (b) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies, and (c) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

 
10

--------------------------------------------------------------------------------

 

 

 

2.     Purchaser Status. At the time Purchaser was offered the Shares, it was,
and at the Execution Date it is an “accredited investor” as defined in Rule
501(a) under the Act.

 

3.     Experience of Purchaser. Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment. Purchaser is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.

 

4.     Ownership. Purchaser is acquiring the Shares as principal for its own
account. Purchaser is acquiring the Shares hereunder in the ordinary course of
its business. Prior to the Execution Date, neither the Purchaser nor any of its
Affiliates owned or had the right to acquire any shares of capital stock or
voting power of the Company.

 

5.     No General Solicitation. Purchaser is not purchasing the Shares as a
result of any registration statements filed by Company with the Commission, any
advertisement, article, notice or other communication regarding the Shares
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement. Purchaser had a substantive, pre-existing
relationship with Company prior to the Execution Date.

 

6.     No Short Sales. Purchaser (a) does not hold any short position in, and
(b) has not engaged in any Short Sales of, the Common Stock prior to the
Execution Date.

 

IV.     Securities Provisions.

 

A.     Furnishing of Information. As long as Purchaser owns any Shares, Company
covenants to timely file, or obtain extensions in respect thereof and file
within the applicable grace period, all reports required to be filed by Company
after the Execution Date pursuant to the Exchange Act. As long as Purchaser owns
any Shares, if Company is not required to file reports pursuant to such laws, it
will prepare and furnish to Purchaser and make publicly available in accordance
with Rule 144(c) such information as is required for Purchaser to sell the
Shares under Rule 144. Company further covenants that it will take such further
action as any holder of Shares may reasonably request, all to the extent
required from time to time to enable such Person to sell such Shares without
registration under the Act within the limitation of the exemptions provided by
Rule 144.

 

 
11

--------------------------------------------------------------------------------

 

 

 

B.     Integration. Company will not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security, as defined in Section 2
of the Act, that would be integrated with the offer or sale of the Shares in a
manner that would be integrated with the offer or sale of the Shares to
Purchaser for purposes of the rules and regulations of any Trading Market such
that it would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.

 

C.     Disclosure and Publicity. Company and Purchaser will consult with each
other in issuing any press releases with respect to the transactions
contemplated hereby, and neither Company nor Purchaser will issue any such press
release or otherwise make any such public statement without the prior consent of
Company, with respect to any such press release of Purchaser, or without the
prior consent of Purchaser, with respect to any such press release of Company,
which consent will not unreasonably be withheld or delayed, except if such
disclosure is required by law or Trading Market regulations, in which case the
disclosing party will promptly provide the other party with prior notice of such
public statement or communication. Notwithstanding the foregoing, Company will
not publicly disclose the name of Purchaser, or include the name of Purchaser in
any filing with the Commission or any regulatory agency or Trading Market,
without the prior written consent of Purchaser, except to the extent such
disclosure is required by the Act, Exchange Act or Trading Market regulations,
in which case Company will provide Purchaser with prior notice of such
disclosure.

 

D.     Shareholders Rights Plan. No claim will be made or enforced by Company
or, to the knowledge of Company, any other Person that Purchaser is an
“Acquiring Person” under any shareholders rights plan or similar plan or
arrangement in effect or hereafter adopted by Company, or that Purchaser could
be deemed to trigger the provisions of any such plan or arrangement, by virtue
of receiving Shares under the Transaction Documents or under any other agreement
between Company and Purchaser. Company will conduct its business in a manner so
that it will not become subject to the Investment Company Act of 1940, as
amended.

 

E.     No Non-Public Information. Company covenants and agrees that neither it
nor any other Person acting on its behalf will, provide Purchaser or its agents
or counsel with any information that Company believes or reasonably should
believe constitutes material non-public information. On and after the
Announcement Date, neither Purchaser nor any Affiliate of Purchaser will have
any duty of trust or confidence that is owed directly, indirectly, or
derivatively, to Company or the stockholders of Company, or to any other Person
who is the source of material non-public information regarding Company. Company
understands and confirms that Purchaser will be relying on the foregoing in
effecting transactions in securities of Company, including without limitation
sales of the Shares.

 

F.     Indemnification of Purchaser.

 

1.     Obligation to Indemnify. Subject to the provisions of this Section V.F,
Company will indemnify and hold Purchaser, their Affiliates, and each of their
directors, officers, shareholders, partners, employees, agents and attorneys,
and any person who controls Purchaser within the meaning of Section 15 of the
Act or Section 20 of the Exchange Act (collectively, “Purchaser Parties” and
each a “Purchaser Party”), harmless from any and all losses, liabilities,
obligations, claims, contingencies, damages, reasonable costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation (collectively, “Losses”) that any
Purchaser Party may suffer or incur as a result of or relating to (a) any breach
of any of the representations, warranties, covenants or agreements made by
Company in this Agreement or in the other Transaction Documents, (b) any action
instituted against any Purchaser Party, or any of them or their respective
Affiliates, by any stockholder of Company who is not an Affiliate of a Purchaser
Party, with respect to any of the transactions contemplated by the Transaction
Documents, unless such action is based upon a breach of Purchaser’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings Purchaser may have with any such stockholder or any
violations by Purchaser of state or federal securities laws or any conduct by
Purchaser which constitutes fraud, gross negligence, willful misconduct or
malfeasance, or (c) any Purchaser Party becoming involved in any capacity in any
proceeding by or against any Person who is a stockholder of Company, except as a
result of sales, pledges, margin sales and similar transactions by Purchaser to
or with any current stockholder, solely as a result of Purchaser’s acquisition
of the Shares under this Agreement.

 

 
12

--------------------------------------------------------------------------------

 

 

 

2.     Procedure for Indemnification. If any action will be brought against a
Purchaser Party in respect of which indemnity may be sought pursuant to this
Agreement, such Purchaser Party will promptly notify Company in writing, and
Company will have the right to assume the defense thereof with counsel of its
own choosing. Purchaser Parties will have the right to employ separate counsel
in any such action and participate in the defense thereof, but the fees and
expenses of such counsel will be at the expense of Purchaser Parties except to
the extent that (a) the employment thereof has been specifically authorized by
Company in writing, (b) Company has failed after a reasonable period of time to
assume such defense and to employ counsel or (c) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict with respect to
the dispute in question on any material issue between the position of Company
and the position of Purchaser Parties such that it would be inappropriate for
one counsel to represent Company and Purchaser Parties. Company will not be
liable to Purchaser Parties under this Agreement (i) for any settlement by a
Purchaser Party effected without Company’s prior written consent, which will not
be unreasonably withheld or delayed; or (ii) to the extent, but only to the
extent that a loss, claim, damage or liability is either attributable to
Purchaser’s breach of any of the representations, warranties, covenants or
agreements made by Purchaser in this Agreement or in the other Transaction
Documents.

 

3.     No Purchaser Party will have any liability to Company or any Person
asserting claims on behalf of or in right of Company solely as a result of
acquiring the Shares under this Agreement.

 

G.     Reservation of Shares. Company will maintain a reserve from its duly
authorized shares of Common Stock for issuance pursuant to the Transaction
Documents in such amount as may be required to fulfill its obligations in full
under the Transaction Documents.

 

H.     Activity Restrictions. For so long as Purchaser or any of its Affiliates
holds any Shares, neither Purchaser nor any Affiliate will: (i) vote any shares
of Common Stock owned or controlled by it, solicit any proxies, or seek to
advise or influence any Person with respect to any voting securities of Company;
(ii) engage or participate in any actions, plans or proposals which relate to or
would result in (a) acquiring additional securities of Company, alone or
together with any other Person, which would result in beneficially owning or
controlling more than 9.99% of the total outstanding Common Stock or other
voting securities of Company, (b) an extraordinary corporate transaction, such
as a merger, reorganization or liquidation, involving Company or any of its
subsidiaries, (c) a sale or transfer of a material amount of assets of Company
or any of its subsidiaries, (d) any change in the present board of directors or
management of Company, including any plans or proposals to change the number or
term of directors or to fill any existing vacancies on the board, (e) any
material change in the present capitalization or dividend policy of Company, (f)
any other material change in Company’s business or corporate structure,
including but not limited to, if Company is a registered closed-end investment
company, any plans or proposals to make any changes in its investment policy for
which a vote is required by Section 13 of the Investment Company Act of 1940,
(g) changes in Company’s charter, bylaws or instruments corresponding thereto or
other actions which may impede the acquisition of control of Company by any
Person, (h) causing a class of securities of Company to be delisted from a
national securities exchange or to cease to be authorized to be quoted in an
inter-dealer quotation system of a registered national securities association,
(i) a class of equity securities of Company becoming eligible for termination of
registration pursuant to Section 12(g)(4) of the Act, or (j) any action,
intention, plan or arrangement similar to any of those enumerated above; or
(iii) request Company or its directors, officers, employees, agents or
representatives to amend or waive any provision of this section.

 

 
13

--------------------------------------------------------------------------------

 

 

 

I.     No Shorting. Purchaser will not engage in or effect, directly or
indirectly, any Short Sale that results in a net short position of the Common
Stock within one year of the Execution Date.

 

J.     Subsequent Transactions. Until at least 90 days after the later of (i)
the date the Registration Statement is declared and remains effective or (ii)
the date that all Common Stock may be sold without volume or manner-of-sale
restrictions and without the requirement for the Company to be in compliance
with the current public information requirement under Rule 144, Company shall
not directly or indirectly, (a) enter into, effect, alter or amend any exchange
or transaction under, pursuant to or in reliance upon any part of Section 3(a)
of the Securities Act, or (b) issue, sell or agree to issue or sell any
securities to any person other than Purchaser or its affiliates, except for: (A)
common stock, options or warrants to employees, officers, consultants or
directors, or (B) restricted common stock, in transactions with financial,
strategic industry, business or operating partners, issued at a fixed price not
subject to any adjustment, reset or variable element of any kind. While the
Purchaser is a beneficial owner of any Preferred Shares, except in the instance
of a strategic investment (where the company investing is making such investment
in conjunction with another business arrangement, such as a license, joint
venture, teaming agreement or other similar agreement) prior to issuing any
Common Stock pursuant to (B) above, then the Company shall provide to the
Purchaser written notice stating the number of shares of Common Stock proposed
to be offered and sold, the total purchase price, the terms of payment, and any
other material terms of the offer. For a period of two (2) business days after
its receipt of the written notice, the Purchaser may by written notice delivered
to the Company within such time period, accept such offer and elect to purchase
all or any portion of the Common Stock on the terms set forth in the Company’s
written notice and substantially identical terms as other investors that
purchase in such issuance. If the Purchaser elects to purchase the Common Stock,
the Purchaser shall execute and deliver the same agreements and instruments as
the other purchasers.

 

V.     General Provisions.

 

A.     Notice. Unless a different time of day or method of delivery is set forth
in the Transaction Documents, any and all notices or other communications or
deliveries required or permitted to be provided hereunder will be in writing and
will be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile or
electronic mail prior to 5:00 p.m. Eastern time on a Trading Day and an
electronic confirmation of delivery is received by the sender, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered later than 5:00 p.m. Eastern time or on a day that is not a Trading
Day, (c) the next Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses for such
notices and communications are such address as may be designated in writing
hereafter, in the same manner, by such Person.

 

 
14

--------------------------------------------------------------------------------

 

 

 

B.     Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
Company and Purchaser or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement will be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor will any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

C.     Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. Company
may not assign this Agreement or any rights or obligations hereunder without the
prior written consent of Purchaser, which consent will not be unreasonably
withheld. Purchaser may assign any or all of its rights under this Agreement (a)
to any Affiliate, or (b) to any Person to whom Purchaser assigns or transfers
any Shares, provided such transferee agrees to be bound by the provisions hereof
with respect to the transferred Shares and Purchaser remains primarily
responsible for the performance of its obligations under this Agreement.

 

D.     No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except as otherwise set forth in Section V.J.

 

E.     Fees and Expenses. Company will pay the reasonable fees and costs of
Purchaser’s counsel incurred in connection with this Agreement, the other
Transaction Documents, each Closing, and the transactions contemplated hereby
and thereby. Except as otherwise provided in this Agreement, each party will pay
the fees and expenses of its own advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of the Transaction
Documents. Company acknowledges and agrees that Purchaser’s counsel solely
represents Purchaser, and does not represent Company or its interests in
connection with the Transaction Documents or the transactions contemplated
thereby. Company will pay all stamp and other taxes and duties levied in
connection with the sale of the Shares, if any.

 

F.     Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement will not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, will incorporate such substitute provision in this Agreement.

 

G.     Replacement of Certificates. If any certificate or instrument evidencing
any Shares is mutilated, lost, stolen or destroyed, Company will issue or cause
to be issued in exchange and substitution for and upon cancellation thereof, or
in lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to Company of such loss, theft
or destruction and customary and reasonable indemnity, if requested. The
applicants for a new certificate or instrument under such circumstances will
also pay any reasonable third-party costs associated with the issuance of such
replacement certificates.

 

 
15

--------------------------------------------------------------------------------

 

 

 

H.     Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents will be governed by
and construed and enforced in accordance with the laws of the State of New York,
without regard to the principles of conflicts of law that would require or
permit the application of the laws of any other jurisdiction. The parties hereby
waive all rights to a trial by jury. If either party will commence an action or
proceeding to enforce any provisions of the Transaction Documents, then the
prevailing party in such action or proceeding will be reimbursed by the other
party for its reasonable attorneys’ fees and other costs and expenses reasonably
incurred in connection with the investigation, preparation and prosecution of
such action or proceeding.

 

I.     Arbitration. Any dispute, controversy, claim or action of any kind
arising out of or relating to this Agreement, or in any way involving Company
and Purchaser or their respective Affiliates, will be resolved by final and
binding arbitration before a retired judge at JAMS (www.jamsadr.com), or its
successor, in Santa Monica, California, pursuant to its most Streamlined
Arbitration Rules and Procedures and the Final Offer (or Baseball) Arbitration
Option. Any interim or final award may be entered and enforced by any court of
competent jurisdiction. The final award will include the prevailing party’s
reasonable arbitration, expert witness and attorney fees, costs and expenses.

 

J.     Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of Purchaser and
Company will be entitled to specific performance under the Transaction
Documents, and injunctive relief to prevent any actual or threatened breach
under the Transaction Documents, to the full extent permitted under federal and
state securities laws.

 

K.     Payment Set Aside. To the extent that Company makes a payment or payments
to Purchaser pursuant to any Transaction Document or Purchaser enforces or
exercises its rights thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to Company, a
trustee, receiver or any other person under any law, including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action, then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied will be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

 

L.     Headings. The headings herein are for convenience only, do not constitute
a part of this Agreement and will not be deemed to limit or affect any of the
provisions hereof

 

M.     Time of the Essence. Time is of the essence with respect to all
provisions of this Agreement that specify a time for performance.

 

N.     Survival. The representations and warranties contained herein will
survive each Closing and the delivery of the Shares until all Preferred Shares
issued to Purchaser or any Affiliate have been converted or redeemed.

 

 
16

--------------------------------------------------------------------------------

 

 

 

O.     Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party will not be employed
in the interpretation of the Transaction Documents or any amendments hereto. The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party.

 

P.     Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together will be considered one and the same agreement
and will become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
portable document format, facsimile or electronic transmission, such signature
will create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

 

 
17

--------------------------------------------------------------------------------

 

 

 

Q.     Entire Agreement. This Agreement, together with the Exhibits hereto which
are incorporated herein by reference, contains the entire agreement and
understanding of the parties, and supersedes all prior and contemporaneous
agreements, term sheets, letters, discussions, communications and
understandings, both oral and written, which the parties acknowledge have been
merged into this Agreement. No party, representative, attorney or agent has
relied upon any collateral contract, agreement, assurance, promise,
understanding or representation not expressly set forth hereinabove. The parties
hereby expressly waive all rights and remedies, at law and in equity, directly
or indirectly arising out of or relating to, or which may arise as a result of,
any Person’s reliance on any such assurance.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the Execution Date.

 

 

Company:

 

POSITIVEID CORPORATION,

a Delaware corporation

 

 

By:    /s/ William J Caragol                    

Name:     William J Caragol                    

Title:     Chief Executive Officer             

 

 

Purchaser:

 

IRONRIDGE GLOBAL IV, LTD.,

a British Virgin Islands business company

 

 

By:      /s/ David Sims                               

Name:       David Sims                              

Title:         Director                                     

 

 

 
18

--------------------------------------------------------------------------------

 

 

 

Exhibit 1

 

Glossary of Defined Terms

 

 

 

“Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission thereunder.

 

“Action” has the meaning set forth in Section IV.A.4.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the Act.

 

“Agreement” means this Preferred Stock Purchase Agreement.

 

“Announcement Date” means the Execution Date.

 

“Bloomberg” means Bloomberg Financial Markets, or its successor performing
similar functions.

 

“Certificate of Designation” means the certificate filed with the Secretary of
State of the State of Delaware on July 27, 20133 for the Preferred Shares.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Closing” has the meaning set forth in Section II.B.1.

 

“Commitment Shares” has the meaning set forth in Section II.A.2.

 

“Documentation Shares” has the meaning set forth in Section II.A.3.

 

“Common Shares” includes the Shares of Common Stock issuable upon conversion of
the Preferred Shares.

 

“Common Stock” means the common stock, par value $0.01 per share, of Company and
any replacement or substitute thereof, or any share capital into which such
Common Stock will have been changed or any share capital resulting from a
reclassification of such Common Stock.

 

“Company” means PositiveID Corporation, a Delaware corporation.

 

“Disclosure Schedules” means the disclosure schedules of Company delivered
concurrently herewith, attached hereto, and incorporated herein by reference.
The Disclosure Schedules will contain no material non-public information.

 

“DTC” means The Depository Trust Company, or any successor performing
substantially the same function for Company.

 

“DWAC Shares” means all Shares or other shares of Common Stock issued or
issuable to Purchaser or any Affiliate, successor or assign of Purchaser
pursuant to any of the Transaction Documents, all of which will be (a) issued in
electronic form, (b) freely tradable and without restriction on resale, and (c)
timely credited by Company to the specified Deposit/Withdrawal at Custodian
(DWAC) account with DTC under its Fast Automated Securities Transfer (FAST)
Program or any similar program hereafter adopted by DTC performing substantially
the same function, in accordance with irrevocable instructions issued to and
countersigned by the Transfer Agent, in the form attached hereto as Exhibit 4.

 

 
19

--------------------------------------------------------------------------------

 

 

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Commission thereunder.

 

“Execution Date” has the meaning set forth in the first paragraph of the
Agreement.

 

“Fundamental Transaction” means and will be deemed to have occurred at such time
upon any of the following events:

 

A.     A consolidation, merger or other business combination or event or
transaction following which the holders of Common Stock immediately preceding
such consolidation, merger, combination or event either (a) no longer hold a
majority of the shares of Common Stock or (b) no longer have the ability to
elect a majority of the board of directors of Company;

 

B.     The sale or transfer of all or substantially all of Company’s assets,
other than in the ordinary course of business; or

 

C.     A purchase, tender or exchange offer made to the holders of the
outstanding shares of Common Stock.

 

“GAAP” means U.S. generally accepted accounting principles applied on a
consistent basis during the periods involved.

 

“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $100,000, other than trade accounts payable incurred in the ordinary
course of business, (b) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be reflected in Company’s balance sheet, or the notes thereto, except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (c) the present
value of any lease payments in excess of $100,000 due under leases required to
be capitalized in accordance with GAAP.

 

“Intellectual Property Rights” has the meaning set forth in Section IV.B.10.

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

 

“Material Adverse Effect” includes any material adverse effect on (a) the
legality, validity or enforceability of any Transaction Document, (b) the
results of operations, assets, business, prospects or financial condition of
Company and the Subsidiaries, taken as a whole, or (c) a Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document.

 

“Material Permits” has the meaning set forth in Section IV.B.8.

 

 
20

--------------------------------------------------------------------------------

 

 

 

“Officer’s Closing Certificate” means a certificate in customary form reasonably
acceptable to Purchaser, executed by an authorized officer of Company, the form
of which is attached as Exhibit 6.

 

“Opinion” means an opinion from Company’s independent legal counsel, in the form
attached as Exhibit 5, to be delivered in connection with the Closing and each
Purchase Closing.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government, or an agency or subdivision thereof, or other entity
of any kind.

 

“Preferred Shares” means shares of Series F Preferred Stock, par value $0.01 per
share, of Company provided for in the Certificate of Designations, to be issued
to Purchaser pursuant to this Agreement.

 

“Public Reports” includes all reports required to be filed by Company under the
Act or the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the two years preceding the Execution Date and thereafter.

 

“Purchase Amount” has the meaning set forth in Section II.A.1.

 

“Purchased Shares” has the meaning set forth in Section II.A.1.

 

“Purchaser” means Ironridge Global IV, Ltd., a British Virgin Islands business
company.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchaser in the form of Exhibit 2
attached hereto.

 

“Registration Statement” means the registration statement on Form S-1 to be
filed with the Commission pursuant to the Registration Rights Agreement.

 

“Secretary’s Certificate” means a certificate, the form of which is attached as
Exhibit 3, signed by the secretary of Company.

 

“Shares” include the Purchased Shares, the Commitment Shares, the Documentation
Shares, any Shares issued pursuant to the Registration Rights Agreement, and the
Common Shares.

 

“Share Price” means the Closing Price of the Common Stock on the Trading Day
immediately preceding the Announcement Date.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
of the Exchange Act.

 

“Subsidiary” means any Person Company owns or controls, or in which Company,
directly or indirectly, owns a majority of the capital stock or similar interest
that would be disclosable pursuant to Regulation S-K, Item 601(b)(21).

 

“Trading Day” means any day on which the Common Stock is traded on the Trading
Market; provided that it will not include any day on which the Common Stock is
(a) scheduled to trade for less than 5 hours, or (b) suspended from trading.

 

 
21

--------------------------------------------------------------------------------

 

 

 

“Trading Market” means whatever is at the time the principal trading exchange or
market for the Common Stock.

 

“Transaction Documents” means this Agreement, the other agreements and documents
referenced herein, and the exhibits, schedules and appendices hereto and
thereto.

 

“Transfer Agent” means Registrar & Transfer Company, or any successor transfer
agent for the Common Stock.

 

“Transfer Agent Instructions” means the instruction letter to the Transfer Agent
in the form attached hereto as Exhibit 4.

 

 
22

--------------------------------------------------------------------------------

 

 

 

Exhibit 2

 

Registration Rights Agreement

 

 

 
23

--------------------------------------------------------------------------------

 

 

Exhibit 3

 

Form of Secretary’s Certificate

 

 

 

August 26, 2013

 

The undersigned hereby certifies that:

 

The undersigned is the duly appointed Secretary of PositiveID Corporation, a
Delaware corporation (the “Company”).

 

This Secretary’s Certificate (“Certificate”) is being delivered to Ironridge
Global IV, Ltd., a British Virgin Islands business company (“Purchaser”), by
Company, to fulfill the requirement under the Stock Purchase Agreement, dated as
of August 20, 2013, between Purchaser and Company (“Agreement”). Terms used and
not defined in this Certificate have the meanings set forth in the Agreement.

 

Attached hereto as Exhibit “A” is a true, correct and complete copy of the
Certificate of Incorporation of Company, as in effect on the Execution Date.

 

Attached hereto as Exhibit “B” is a true, correct and complete copy of the
Bylaws of Company, as in effect on the Execution Date.

 

Attached hereto as Exhibit “C” is a true, correct and complete copy of the
resolutions of the Board of Directors of Company authorizing the Agreement, the
Transaction Documents, and the transactions contemplated thereby. Such
resolutions have not been amended or rescinded and remain in full force and
effect as of the date hereof.

 

IN WITNESS WHEREOF, the undersigned has executed this Secretary’s Certificate as
of the date set forth above.

 

 

Signed:                                              

Name:                                                

Title:                                                  

 

 

 

 

 

 
24

--------------------------------------------------------------------------------

 

 

Exhibit 4

 

Form of Transfer Agent Instructions

 

[Letterhead of PositiveID Corporation]

 

August 26, 2013

 

Registrar & Transfer Company

10 Commerce Drive
Cranford, NJ 07016

 

Re:     PositiveID Corporation

 

Ladies and Gentlemen:

 

In accordance with the Stock Purchase Agreement (“Agreement”), dated August 20,
2013, by and between PositiveID Corporation, a Delaware corporation (“Company”),
and Ironridge Global IV, Ltd., a British Virgin Islands business company
(“Purchaser”), pursuant to which Company may issue and deliver shares (“Shares”)
of Company’s common stock, par value $0.01 per share (“Common Stock”) upon
conversion of shares of Series F Preferred Stock, this will serve as our
irrevocable authorization and direction to you (provided that you are the
transfer agent of Company at such time), in the event the Company or the
Purchaser issues a Conversion Notice to issue the Shares. Capitalized terms used
herein without definition will have the respective meanings ascribed to them in
the Agreement.

 

Upon your receipt of a copy of the Notice executed by the Company, you will use
your best efforts to, within one (1) Trading Day following the date of receipt
of the Conversion Notice, (a) issue and surrender to a common carrier for
overnight delivery to the address as specified in the notice of exercise a
certificate, registered in the name of the Purchaser or its designee, for the
number of Shares to which the Purchaser is entitled upon conversion of as set
forth in the notice, or (b) provided you are participating in The Depository
Trust Company (DTC) Fast Automated Securities Transfer (FAST) Program, upon the
request of the Purchaser, credit such aggregate number of Shares to which the
Purchaser is entitled to the Purchaser’s or its designee’s balance account with
DTC through its Deposit Withdrawal At Custodian (DWAC) system provided the
Purchaser causes its bank or broker to initiate the DWAC transaction.

 

Company hereby confirms that the Shares should not be subject to any
stop-transfer restrictions and will otherwise be freely transferable on the
books and records of Company. If the Shares are certificated, the certificates
will not bear any legend restricting transfer of the shares represented thereby.

 

Company hereby confirms that no instructions other than as contemplated herein
will be given to you by Company with respect to the Shares. Company hereby
agrees that it will not replace you as Company’s transfer agent, until such time
as Company provides written notice to you and Purchaser that a suitable
replacement has agreed to serve as transfer agent and to be bound by the terms
and conditions of this letter agreement regarding Irrevocable Transfer Agent
Instructions (this “Agreement”).

 

 
25

--------------------------------------------------------------------------------

 

 

 

Company and you hereby acknowledge and confirm that complying with the terms of
this Agreement does not and will not prohibit you from satisfying any and all
fiduciary responsibilities and duties you may owe to Company.

 

Company must keep its bill current with you – if Company is not current and is
on suspension, the Purchaser will have the right to pay Company’s outstanding
bill, in order for you to act upon this Agreement. If the outstanding bill is
not paid by Company or the Purchaser, you have no further obligation under this
Agreement.

 

IN WITNESS WHEREOF, the parties have caused this letter agreement regarding
Transfer Agent Instructions to be duly executed and delivered as of the date
first written above.

 

  POSITIVEID CORPORATION                      By:       Name:        Title:    





 



 

 
26

--------------------------------------------------------------------------------

 

 

 

 

Exhibit 5

 

Form of Legal Opinion

 

 

We are counsel to PositiveID Corporation, a Delaware corporation (“Company”), in
connection with the sale and issuance of shares (“Preferred Shares”) of
Company’s Series F Preferred Stock, par value $0.001 per share (“Preferred
Stock”), convertible into shares (“Common Shares”) of Company’s common stock,
par value $0.01 per share (“Common Stock”) to Ironridge Global IV, Ltd., a
British Virgin Islands company (“Purchaser”), (the Preferred Shares and Common
Shares, collectively, “Shares”) pursuant to the terms of the Stock Purchase
Agreement dated as of August 26, 2013 (“Agreement”, and collectively with all
documents and agreements related to or arising from the Agreement, the
“Transaction Documents”), by and between Company and Purchaser. Capitalized
terms not otherwise defined herein have the meanings set forth in the
Transaction Documents.

 

We are of the opinion that, as of the date hereof:

 

1.     Company is a corporation validly existing and in good standing under the
laws of the State of Delaware.

 

2.     The Shares are duly authorized and, when issued in accordance with the
terms and conditions of the Agreement will be, legally and validly issued, fully
paid and non-assessable. The issuance of the Shares will not be subject to any
statutory or, to our knowledge, contractual preemptive rights of any stockholder
of Company.

 

3.     Company has the corporate power and authority to (a) execute, deliver and
perform all of its obligations under the Agreement and the Transaction
Documents, and (b) issue, sell and deliver the Shares.

 

4.     The execution, delivery and performance of the Agreement and the
Transaction Documents have been duly authorized by all necessary corporate
action on the part of Company, and have been duly executed and delivered by
Company.

 

5.     Upon execution and delivery of the Agreement, the Agreement will
constitute the legal, valid and binding obligation of Company, enforceable
against Company in accordance with its terms.

 

6.     To the best of our knowledge, the execution and delivery of the
Transaction Documents by Company does not, and Company’s performance of its
obligations thereunder will not (a) violate the Second Amended and Restated
Certificate of Incorporation or the Amended and Restated By-Laws of Company, as
in effect on the date hereof, (b) violate in any material respect any federal or
state law, rule or regulation, or judgment, order or decree of any state or
federal court or governmental or administrative authority, in each case that, to
our knowledge, is applicable to Company or its properties or assets and which
could have a material adverse effect on Company’s business, properties, assets,
financial condition or results of operations or prevent the performance by
Company of any material obligation under the Agreement, or (c) require the
authorization, consent, approval of or other action of, notice to or filing or
qualification with, any state or federal governmental authority, except (i) as
have been, or will be prior to the Closing, duly obtained or made, or (ii) to
the extent failure to be so obtained or made would not have a material adverse
effect on Company or its ability to consummate the transactions contemplated
under the Agreement.

 

 
27

--------------------------------------------------------------------------------

 

 

 

7.     To our knowledge, there is no claim, action, suit, proceeding,
arbitration, investigation or inquiry, pending or threatened, before any court
or governmental or administrative body or agency, or any private arbitration
tribunal, against Company that challenges the validity or enforceability of, or
seeks to enjoin the performance of, the Agreement.

 

8.     Company is not, and immediately after the consummation of the
transactions contemplated by the Agreement will not be, an investment company
within the meaning of Investment Company Act of 1940, as amended.

 

 
28

--------------------------------------------------------------------------------

 

 

 

 

Exhibit 6

 

Form of Officer’s Closing Certificate

 

 

POSITIVEID CORPORATION

 

August 26, 2013

 

The undersigned hereby certifies that:

 

The undersigned is the duly appointed Chief Executive Officer of PositiveID
Corporation, a Delaware corporation (“Company”).

 

This Officer’s Closing Certificate (“Certificate”) is being delivered to
Ironridge Global IV, Ltd., a British Virgin Islands business company
(“Purchaser”), by Company, to fulfill the requirement under the Stock Purchase
Agreement, dated as of August 23, 2013, between Purchaser and Company
(“Agreement”). Terms used and not defined in this Certificate have the meanings
set forth in the Agreement.

 

The representations and warranties of Company set forth in the Agreement are
true and correct in all material respects as if made on the above date (except
for any representations and warranties that are expressly made as of a
particular date, in which case such representations and warranties will be true
and correct as of such particular date), and no default has occurred under the
Agreement, or any other agreement with Purchaser or any Affiliate of Purchaser.

 

Company is not, and will not be as a result of the applicable Closing, in
default of the Agreement, any other agreement with Purchaser or any Affiliate of
Purchaser.

 

All of the conditions to the Closing required to be satisfied by Company prior
to such Closing have been satisfied in their entirety.

 

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Closing
Certificate as of the date set forth above.

 

 

Signed:                                                 

Name: William J. Caragol                  

Title: Chief Executive Officer            

 

 29